MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Nov 28 2018, 10:16 am

regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Derick W. Steele                                        Curtis T. Hill, Jr.
Deputy Public Defender                                  Attorney General of Indiana
Kokomo, Indiana
                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Thomas A. Wallace,                                      November 28, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-359
        v.                                              Appeal from the Howard Superior
                                                        Court
State of Indiana,                                       The Honorable William C.
Appellee-Plaintiff.                                     Menges, Jr., Judge
                                                        Trial Court Cause No.
                                                        34D01-1606-F4-604



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-359 | November 28, 2018                 Page 1 of 5
                                       Statement of the Case
[1]   Thomas A. Wallace appeals the trial court’s revocation of his placement on in-

      home detention. Wallace raises a single issue for our review, namely, whether

      the trial court abused its discretion when it revoked his placement.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In September of 2016, Wallace pleaded guilty to possession of a narcotic drug,

      as a Level 5 felony, and unlawful possession of a syringe, a Level 6 felony. The

      trial court accepted Wallace’s plea agreement and, pursuant to that agreement,

      ordered him to serve a five-year aggregate sentence, with two years of in-home

      detention and three years suspended to probation.


[4]   In January of 2017, the State filed a notice of noncompliance with the terms of

      in-home detention on the ground that Wallace had failed to properly report and

      communicate with appropriate officials, but the State later withdrew its notice

      upon Wallace’s compliance. In March, the State filed a second notice of

      noncompliance due to failed drug tests, Wallace’s failure to communicate, and

      his failure to seek employment. Wallace admitted to the State’s allegations, and

      the court ordered him to return to his placement on in-home detention.


[5]   In November, the State filed its third notice of noncompliance on the ground

      that Wallace had failed six drug tests, had failed to take an additional test, had

      not attended required weekly meetings and other required classes, and had, on


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-359 | November 28, 2018   Page 2 of 5
      multiple occasions, visited locations that had not been approved by appropriate

      staff. Although Wallace had initially reached an agreement with the State to

      resolve the third notice, the trial court rejected the putative agreement. At an

      ensuing hearing, Wallace admitted to the State’s allegations. The court then

      revoked Wallace’s placement and ordered him to serve the remainder of his

      previously suspended sentence in the Department of Correction. This appeal

      ensued.


                                     Discussion and Decision
[6]   Wallace challenges the trial court’s revocation of his in-home detention. As we

      have explained, a defendant “is not entitled to serve a sentence in either

      probation or a community corrections program.” Monroe v. State, 899 N.E.2d
688, 691 (Ind. Ct. App. 2009). “Rather, placement in either is a matter of grace

      and a conditional liberty that is a favor, not a right.” Id. (quotation marks

      omitted). And a revocation hearing is civil in nature; as such, the State “need

      only prove the alleged violations by a preponderance of the evidence.” Id. On

      appeal, we will consider all the evidence most favorable to supporting the

      judgment of the trial court without reweighing that evidence or judging the

      credibility of the witnesses. Id. If there is substantial evidence of probative

      value to support the trial court’s conclusion that a defendant has violated any

      terms of his placement, we will affirm its decision to revoke that placement. Id.


[7]   On appeal, Wallace asserts that the trial court abused its discretion when it

      revoked his placement on in-home detention. In particular, he asserts that he


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-359 | November 28, 2018   Page 3 of 5
       was “attempting to be productive and has maintained employment”; that

       “rehabilitation is not served by simply throwing [him] aside when the process is

       difficult”; and that “the main goals and concerns of sentencing should not be

       ignored merely for the ease and efficiency of the court.” Appellant’s Br. at 7.


[8]    Wallace also asserts that the primary goal of sentencing is rehabilitation and

       that the same considerations should apply in a probation revocation

       proceeding. That is not the correct standard to apply in reviewing a sentence

       imposed following the revocation of probation. As we have already noted,

       probation is a matter of grace and not a matter of right.


[9]    Further, Wallace’s arguments are simply a request for this Court to reweigh the

       evidence, which we will not do. The evidence most favorable to the trial court’s

       judgment shows that Wallace had repeatedly violated the conditions of his

       placement, and that he had first done so almost immediately after his placement

       began. He had twice failed to comply with the conditions of his placement only

       to have the trial court allow him to remain in his placement notwithstanding his

       noncompliance.


[10]   Those repeated opportunities aside, Wallace continued to violate the conditions

       of his placement by failing numerous drug tests and visiting unapproved

       locations. In light of Wallace’s failure to take advantage of the multiple

       opportunities for his rehabilitation, as shown by his failure to comply with the

       conditions of his placement outside of the Department of Correction, we cannot

       say that the trial court abused its discretion. It was only after the State’s third


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-359 | November 28, 2018   Page 4 of 5
       notice of noncompliance the court revoked Wallace’s placement and ordered

       him to serve the balance of his previously suspended term in the Department of

       Correction. Accordingly, we affirm the trial court’s judgment.


[11]   Affirmed.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-359 | November 28, 2018   Page 5 of 5